PER CURIAM.
Upon review of the record on appeal and consideration of the briefs and argument of counsel for the respective parties, we are of the opinion that the order of the trial court bearing date March 12,1976 should be modified by deleting therefrom the words “and a permanent.” In all other respects the order on appeal is affirmed, and the cause is remanded with directions to grant appellant leave to answer the complaint, as amended, and for further proceedings consistent thereafter in accordance with the Florida Rules of Civil Procedure.
Affirmed as modified, and remanded with directions.
CROSS, ALDERMAN and DAUKSCH, JJ., concur.